                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     KELVIN BRIDGES,                                      Case No. 18-cv-05764-RMI
                                   9                    Plaintiff,
                                                                                              ORDER TO SHOW CAUSE
                                  10              v.

                                  11     NANCY A. BERRYHILL,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          This Social Security appeal was filed on September 20, 2018. (Dkt. 1). Pursuant to the

                                  15   Court’s Scheduling Order, Plaintiff’s motion for summary judgment was due on March 7, 2019.

                                  16   (Dkt. 2). Plaintiff’s motion has not yet been filed.

                                  17          Accordingly, Plaintiff is HEREBY ORDERED to show cause why this case should not be

                                  18   dismissed without prejudice for failure to prosecute. Parties shall file responses no later than

                                  19   October 21, 2019.

                                  20          IT IS SO ORDERED.

                                  21   Dated: October 7, 2019

                                  22

                                  23
                                                                                                     ROBERT M. ILLMAN
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
